
EXHIBIT 10.2

 
FIRST AMENDMENT THE AGREEMENT FOR PURCHASE AND SALE OF ASSETS



THIS FIRST AMENDMENT THE AGREEMENT FOR PURCHASE AND SALE OF ASSETS (this
“Amendment”), effective as of May 13, 2010, is made and entered into by and
among Organic Products Trading Company, a Washington corporation (hereinafter
“Seller”), the Garth William Smith and Gaylene Louise Smith Revocable Living
Trust, being the holder of all the outstanding shares of stock of Seller (the
“Stockholder”), Garth Smith and Gaylene Smith, being the principal officers of
Seller (collectively, the “Principals”) and Coffee Holding Acquisition LLC, a
Delaware limited liability company (the “Buyer”) and Coffee Holding Co., Inc., a
Nevada corporation (the “Company”).


WHEREAS, Seller and Buyer entered into the Agreement for Purchase and Sale of
Assets, dated April 22, 2010 (the “Agreement”), pursuant to which Buyer agreed
to acquire from Seller and Seller agreed to sell, assign and transfer to Buyer
certain assets, properties and rights of Seller; and


WHEREAS, as part of the Purchase Price under the Agreement, Buyer will issue to
Seller fifty thousand (50,000) Common Stock shares at Closing, up to five
thousand (5,000) Common stock shares on or before June 15, 2011 if conditions
described in the Agreement are met, and up to five thousand (5,000) Common Stock
shares on or before June 15, 2012 if conditions described in the Agreement are
met (collectively, the “Stock Issuances”); and


WHEREAS, the parties to the Agreement agree that Buyer will make the Stock
Issuances to the Stockholder rather than the Seller; and


WHEREAS, defined terms used in this Amendment not defined herein shall have the
meanings set forth in the Agreement.


NOW, THEREFORE, for and in consideration of the premises and agreements,
provisions and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


Section 1.  Purchase Price.  Section 1.2 of the Agreement is hereby replaced in
its entirety to read as follows:


1.2           Purchase Price.  Subject to the terms and conditions of this
Agreement and in reliance on the representations and warranties herein
contained, and in consideration of the sale, conveyance, transfer and delivery
of the Purchased Assets provided for in this Agreement, Buyer agrees to pay to
Seller an aggregate purchase price consisting of: 1) an amount of four
hundred-fifty thousand dollars ($450,000) (the “Closing Cash Payment”); 2) a
cash amount based upon the cost of inventory (calculated pursuant to Section 2.7
below) transferred from Seller to Buyer as part of the Purchased Assets (the
“Inventory Cost Amount”); 3) fifty thousand (50,000) shares of Company’s common
stock, par value $0.001 per share (the “Common Stock”) (the “Common Stock
Payment”), which shares will be issued to the Stockholder; 4) the Supplemental
Cash Payment, as defined and described in Section 1.3, if conditions to payment
are met; and 5) the Supplemental Common Stock Payments, as defined and described
in Section 1.7, which shares will be issued to Stockholder, if conditions to the
payments are met (collectively the “Purchase Price”).  The Closing Cash Payment
and the Inventory Cost Amount are to be paid by delivery to Seller of
immediately available funds by wire transfer to Seller’s account at
Closing.  The Common Stock Payment shall be paid at Closing in accordance with
Section 1.7.  The Supplemental Cash Payment and Supplemental Common Stock
Payments shall be paid in accordance with Section 1.3 and Section 1.7,
respectively.

 
 

--------------------------------------------------------------------------------

 

 


Section 2.                      Common Stock Payment, Supplemental Common Stock
Payments, Sales and Repurchases.   Section 1.7 of the Agreement is hereby
replaced in its entirety to read as follows:


1.7           Common Stock Payment, Supplemental Common Stock Payments, Sales
and Repurchases.
 
(a)           At the Closing, Company shall transfer and assign to Stockholder
the fifty thousand (50,000) shares of Common Stock that constitute the Common
Stock Payment by delivering certificates representing such shares of Common
Stock, duly endorsed for transfer to Stockholder with signatures guaranteed.
 
(b)           On or before each of June 15, 2011 and June 15, 2012, Company
shall transfer and assign to Stockholder five thousand (5,000) shares of Common
Stock, for a total of up to ten thousand (10,000) shares of Common Stock (the
“Supplemental Common Stock Payments”), by delivering certificates representing
such shares of Common Stock, duly endorsed for transfer to Stockholder with
signatures guaranteed; provided however, Stockholder will be entitled to the
first installment of the Supplemental Common Stock Payments on June 15, 2011
only if Buyer generates a pre-tax net profit of three hundred thousand dollars
($300,000) or more, as determined by Buyer’s accounting firm, between the
Closing and April 30, 2011, and Stockholder will be entitled to the second
installment of the Supplemental Common Stock Payments only if Buyer generates a
pre-tax net profit of three hundred thousand dollars ($300,000) or more, as
determined by Buyer’s accounting firm, between May 1, 2011 and April 30, 2012.
 
(c)           Seller, Stockholder and Principals understand that the Common
Stock constituting the Common Stock Payment and the Supplemental Common Stock
Payments will not be registered under the Securities Act of 1933, as amended
(the “Securities Act”) or under any state securities laws, on the ground that
the sale provided for in this Agreement is exempt from registration under the
Securities Act and applicable state securities laws, and that the reliance of
the Buyer and Company on such exemptions is predicated in part on the
representation of the Seller, Stockholder and Principals that neither Seller,
Stockholder nor Principal will, or has any intent to, make any immediate
distribution of the Common Stock and on the representation that any resales of
the Common Stock will meet the requirements of Rule 144 of the Securities Act.
Seller, Stockholder and Principals understand that the Common Stock being issued
pursuant to this Agreement are restricted securities within the meaning of Rule
144 under the Securities Act; that the Common Stock shares are not registered,
and will not be registered, by the Company and the Common Stock must be held
indefinitely by Seller and any subsequent holders of the Common Stock, unless
they are subsequently registered or an exemption from such registration is
available under the Securities Act and applicable state securities laws.
 

 
2

--------------------------------------------------------------------------------

 

 
 
(d)           Seller and Stockholder acknowledges that each certificate
representing the Common Stock shares will be imprinted with a legend
substantially in the following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY
TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(e)           Commencing not sooner than six months from the date of Closing,
subject to compliance with applicable Federal and state laws, Company agrees to
repurchase such amount of Common Stock from Stockholder as is determined by
Stockholder, for $4.00 per share regardless of the market value of the Common
Stock at that time; provided that Company’s obligation to repurchase Common
Stock from Stockholder pursuant to this subsection may not exceed 10,000 shares
of Common Stock in any calendar year.  Buyer will repurchase the Common Stock
from Stockholder within thirty (30) days of receiving written notice from
Stockholder of its desire to sell the shares of Common Stock.  Upon Buyer’s
receipt of such notice, the notice shall be deemed an irrevocable offer to sell
the number of shares of Common Stock stated in the notice, which, subject to
compliance with applicable Federal and state securities laws, Buyer may only
reject to the extent the stated amount exceeds 10,000 shares of Common Stock or
would exceed 10,000 shares Common Stock when aggregated with other repurchased
Common Stock within the calendar year.
 
Section 3.                      Effect of Amendment.  Except as amended hereby,
the Agreement shall remain unmodified and in full force and effect.


Section 4.                      Counterparts.  This Amendment may be executed in
two or more counterparts, each and all of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.



 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
in multiple originals by their authorized officers, effective as of the date and
year first above written.
 
 

BUYER:   SELLER:               COFFEE HOLDING ACQUISITION LLC   ORGANIC PRODUCTS
TRADING COMPANY               By: 
/s/ Andrew Gordon    
  By: 
/s/ Garth Smith
   
Name: Andrew Gordon
   
Name: Garth Smith
   
Title: President
   
Title: President
              COMPANY:   STOCKHOLDER:               COFFEE HOLDING CO., INC.  
GARTH WILLIAM SMITH AND GAYLENE LOUISE SMITH REVOCABLE LIVING TRUST            
By:  /s/ Andrew Gordon   By: 
/s/ Garth Smith
    Name: Andrew Gordon    
Name: Garth Smith
   
Title: President
   
Title: Trustee
                    By:  /s/ Gaylene Smith           Name: Gaylene Smith        
 
Title: Trustee
                    PRINCIPALS:                     /s/ Gaylene Smith        
Garth Smith, President                     /s/ Gaylene Smith         Gaylene
Smith, Secretary and Treasurer





 



4
